Filed 6/29/16 Sahansra v. Myers CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                        (Placer)
                                                            ----




KULVINDER SINGH SAHANSRA,                                                                    C070001

                   Plaintiff and Appellant,                                    (Super. Ct. No. SCV0029911)

         v.

SANDRA RAE MYERS,

                   Defendant and Respondent.




         Appellant Kulvinder Singh Sahansra (Singh), an attorney representing himself,
filed in the trial court a petition seeking a civil order prohibiting harassment by Sandra
Rae Myers, an attorney who represented Singh’s ex-wife in their divorce proceedings.
(Code Civ. Proc., § 527.6 [defining harassment as “unlawful violence, a credible threat of
violence” or a course of conduct that would cause a reasonable person to suffer
substantial emotional distress and does cause such distress]; undesignated statutory


                                                             1
references are to this Code.) After a hearing which Singh calls a “trial” (Schraer v.
Berkeley Property Owners’ Ass’n. (1989) 207 Cal. App. 3d 719, 731-732 [there is no full
trial on the merits of a section 527.6 petition, but the court must hold a hearing]), the trial
court found Singh failed to show harassment and entered judgment denying the petition
and awarding attorney fees to Myers, who was represented by counsel from her law firm,
Keegan and Myers, P.C. (§ 527.6, subd. (s) [“The prevailing party in any action brought
under this section may be awarded court costs and attorney’s fees, if any”].) In a
postjudgment order, the trial court denied Singh’s “motion for a new . . . trial” and
awarded Myers additional attorney fees in connection with that proceeding.
       Though Singh admits in his appellate brief that he “is no longer seeking a
harassment order,” he appeals from the judgment and postjudgment order, hoping to
avoid the attorney fee awards. He wants us to conclude the record shows legal error
regarding the award of attorney fees, vacate the orders, and remand to the trial court with
directions to let Singh “drop the matter” because he has not been harassed since
September 2011.
       Since there was no court reporter at the trial court proceedings, there is no
reporter’s transcript. There is a settled statement prepared by the trial court. (Cal. Rules
of Court, rule 8.137 (Rule) [condensed narrative in lieu of reporter’s transcript];
undesignated rule references are to California Rules of Court.) Singh’s designation of the
clerk’s transcript on appeal was sparse and did not even include his petition for protective
order, motion for new trial, Myers’s request for attorney fees, or the opposition papers.
       Singh falsely claims the trial court promised to “certify” his proposed settled
statement (despite objections by Myers), and falsely claims “There was no settled
statement proffered by respondent.” Singh also claims the trial court failed to rule on his
motion to admit exhibits (which Singh elsewhere shows were admitted) and failed to rule
on his request for a statement of decision (though Singh admits the trial court recalled
denying the request as untimely). Singh also claims, without support, that Myers was not

                                               2
entitled to attorney fees because the attorney who represented her was her husband and
law partner.
       As noted by Myers, Singh’s appellate brief is deficient. It misstates the record,
cites only to Singh’s own proposed settled statement, and cites no pertinent legal
authority supporting reversal. Myers argues this is a frivolous appeal warranting
dismissal and sanctions. (§ 907; In re Marriage of Gong & Kwong (2008)
163 Cal. App. 4th 510, 516.) Singh has not filed a reply brief, despite asking for and
receiving extensions of time to do so.
       We conclude this is a frivolous appeal filed solely for purposes of delay. We
dismiss the appeal, but the nature of the case requires this written opinion. We order
Singh to pay sanctions in the amount of $7,500, payable to the clerk of this court to
defray the costs of processing this appeal. We remand the matter to the trial court to
determine the amount of Myers’s attorney fees incurred in defending the appeal and
seeking sanctions. Pursuant to Business and Professions Code section 6086.7 and Rule
10.609, we order that the sanctions be reported to the State Bar.

                                FACTS AND PROCEEDINGS

       We begin with the facts from the trial court’s “SETTLED STATEMENT ON
APPEAL” (Rule 8.137), dated March 28, 2013, stating:
       Singh filed the request for an order to stop harassment on September 19, 2011. A
temporary restraining order (TRO) with no judicial signature issued on September 20,
2011, and a hearing was set. The matter was continued, and trial began and ended on
October 7, 2011. Singh called Myers as a witness. She testified she represented Singh’s
wife in the dissolution proceeding, where Singh represented himself. Myers sent two e-
mails to Singh in response to statements Singh made about Myers in the family law case.
The court allowed Singh to call two witnesses out of order -- the ex-wife Harleen Sodhi
and attorney Randall Tanaka -- neither of whom provided any useful testimony about the


                                             3
harassment claim. Singh then resumed his examination of Myers. Myers’s attorney then
called her as a witness in her own defense. She testified she sent only two e-mails on
September 15, 2011, in response to Singh’s statements about her. Both sides rested.
Singh gave a closing argument; the defense did not. “The Court ruled that Mr. Singh had
not shown harassing behavior and denied his motion for a permanent restraining order.
[¶] Upon a motion for attorneys’ fees by Respondent Myers’[s] attorney Patrick Keegan,
the Court awarded attorney’s fees of $12,000. [¶] [Singh] did not request a statement of
decision in a timely manner. [¶] There being no reporter’s transcript of the proceedings,
the above was created from the clerk’s minutes, the pleadings and the Court’s best
recollection of the facts and rulings.”
       The clerk’s transcript contains Singh’s exhibits, two of which he references in his
appellate brief. One is a September 15, 2011, e-mail from Myers to Singh, protesting that
Singh “cross[ed] the line” in written communications to the family court and falsely
accused her of saying that any attempt by him to set the divorce case for trial would be
the “last nail in your coffin.” The other cited exhibit is a letter from Myers to Singh
dated September 15, 2011, noting Singh had filed a declaration in family court making
false accusations impugning Myers’s ethics and suggesting she was “a hog that should be
slaughtered.” Myers’s letter stated: “The fact that you continue to make such statements,
and even in public court documents when you are a practicing attorney, causes me great
concern for your mental and emotional stability. I consider these statements to be barely
veiled threats on my life.” She warned that she would seek a restraining order if he
persisted.
       In addition to the foregoing settled statement, the record contains the court’s
“TRIAL MINUTES,” which said no court reporter was present and the court ruled there
shall be no audio recordings of these proceedings by either party. The minutes further
show that, after a recess the court directed Singh to surrender his recording device to the
bailiff until completion of the proceedings. The court dissolved any TRO.

                                             4
       On November 16, 2011, the court heard and denied Singh’s motion for new trial.
Singh did not designate moving or opposition papers to be included in the record on
appeal, but the record contains the court’s Law and Motion minutes for November 16,
2011, showing the trial court denied Singh’s motion for new trial, granted Myers attorney
fees in connection with the motion for new trial, but denied Myers’s motion to declare
Singh a vexatious litigant. The minutes state, “The court suggests that these matters
might be addressed via the California State Bar.”
       In December 2011, Singh filed notices of appeal from the judgment and
postjudgment orders.
       Since there was no reporter’s transcript, Singh in April 2012 asked the trial court
to approve his proposed “settled statement[s]” of the two hearings under Rule 8.137. He
separately numbered the pages of his narrative for the two hearings, though they read as
one document.
       Pursuant to Rule 8.137, which allows objections and proposed amendments,
Myers filed objections to Singh’s proposed settled statement and included Myers’s own
“PROPOSED SETTLED STATEMENTS,” attached as an exhibit to, and referenced, in
her “OBJECTIONS TO APPELLANT’S PROPOSED SETTLED STATEMENT.”
       Rule 8.137(c) requires the judge to settle the statement. Trial court minutes dated
May 8, 2012, show a proceeding to discuss the matter. The minutes indicate a reporter
was present (but Singh has not brought up a reporter’s transcript for the appeal). The
minutes show Singh asked the court to listen to unofficial recordings he had from earlier
proceedings, to refresh the court’s memory. The court denied the request and asked
Singh to turn off all recordings. Singh indicated he was unplugging his computer. The
court stated it was informed that there was a recording device in Singh’s black bag. The
bailiff found Singh in possession of a small recording device that was in the “record”
position. The bailiff turned it off and held it until the proceeding ended. The court



                                             5
declined to order sanctions for Singh’s prohibited use of a recording device but indicated
it would report Singh’s violation to the state bar.
       The trial court minutes show: “The court[] states both settled statements and
exhibits are to be sent up for appeal.”
       On January 14, 2013, Singh asked the trial court to “certify” his proposed settled
statement. Singh cited Rule 8.155(b), which states “If a clerk or reporter omits a required
or designated portion of the record, a party may serve and file a notice in superior court
specifying the omitted portion and requesting that it be prepared, certified, and sent to the
reviewing court. . . .” Singh claimed, “The certification was made by spoken order by
Judge James F. Dawson . . . It is not noted in the minutes of May 8, 2012 but can be
implied from the phrase ‘The courts [sic] states both settled statements and exhibits are to
be sent up for appeal.”
       The trial court in a February 19, 2013, order denied Singh’s request, noting Singh
cited only an inapposite rule of court (Rule 8.155(b)) for augmenting the record to
include documents inadvertently omitted from the clerk’s transcript, whereas Singh was
not asking for clerical action but was requesting judicial action -- “i.e., a new court order
settling his proposed statement . . . .” The trial court said it was for the reviewing court to
order the trial court to settle disputes about omissions in the record. (Rule 8.155(c)(2)
[“[T]he reviewing court [may] order the superior court to settle disputes about omissions
or errors in the record”].) The trial court added that, even if it had jurisdiction to act,
Singh was making his request nearly eight months after the record was filed in the Court
of Appeal, with no explanation for the delay.
       Singh filed in this court motions to remand to the trial court for augmentation of
the record, asking us to order the trial court to stamp as “certif[ied]” Singh’s proposed
settled statement.
       On March 15, 2013, we issued an order directing the trial court to “settle the
record of the oral proceedings of October 7, 2011, and November 16, 2011, and to

                                               6
forthwith transmit that settled record to this court; or to expressly determine that the court
is unable to settle the record of those proceedings, and to forthwith transmit that
determination to this court . . . .”
       On March 28, 2013, the trial court submitted the settled statement described
above, which narrates only the hearing on the petition.
       We thus come to this appeal from the judgment and postjudgment orders. Myers
asks us to clarify that a different appeal, Singh v. Myers (C073312), was dismissed by
Singh. It was. Myers appears to think the dismissed appeal was from the order denying
new trial, but it was not. It related to the trial court’s failure to certify a settled statement,
which was rendered moot when the trial court’s settled statement was filed on appeal.

                                          DISCUSSION

                                                I

                                 Inadequate Record and Brief

       Singh acknowledges the judgment is presumed correct, and error must be
affirmatively shown. (Denham v. Superior Court of Los Angeles County (1970) 2 Cal. 3d
557, 564.) As appellant, the burden was on Singh to present an adequate record for
appellate review. (Maria P. v. Riles (1987) 43 Cal. 3d 1281, 1296 (Maria P.).)
       Absent an oral transcript of the proceedings or its equivalent, an appellant cannot
challenge the sufficiency of the evidence supporting a judgment. (Aguilar v. Avis Rent A
Car Sys. (1999) 21 Cal. 4th 121, 132.) An equivalent of an oral transcript is a settled
statement under Rule 8.137 -- the purpose of which is to provide the appellate court with
an adequate record from which to determine contentions of error. (Maria P., supra,
43 Cal.3d at p. 1296.) Absent a record of oral proceedings, the case presents a judgment
roll appeal, in which we conclusively presume evidence was presented sufficient to
support the trial court’s findings, and the trial court’s conclusions are binding on us



                                                7
unless error appears on the face of the record. (Bond v. Pulsar Video Productions (1996)
50 Cal. App. 4th 918, 924 (Bond).)
       As appellant, Singh also has the burden to present an appellate brief that contains
citation to the record to support factual assertions and that contains legal analysis and
authority supporting appellant’s position. ((Raj) Singh v. Lipworth (2014)
227 Cal. App. 4th 813, 817.) “[T]he trial court’s judgment is presumed to be correct, and
the appellant has the burden to prove otherwise by presenting legal authority on each
point made and factual analysis, supported by appropriate citations to the material facts in
the record; otherwise, the argument may be deemed forfeited. [Citations.] [¶] It is the
appellant’s responsibility to support claims of error with citation and authority; this court
is not obligated to perform that function on the appellant’s behalf.” (Keyes v. Bowen
(2010) 189 Cal. App. 4th 647, 655-656.)
       Singh forfeits each contention by failing to meet these standards.

                                              II

                                      Settled Statement

       Singh’s appellate brief pretends this appeal presents “novel issues” regarding
settled statements under Rule 8.137. Not so. Rather, this appeal misrepresents what
happened in the trial court and fails to cite any appropriate legal authority supporting
reversal.
       What happened in the trial court was that Singh submitted a proposed settled
statement; Myers filed objections and submitted with its objections an opposing proposed
settled statement; and the trial court said “both settled statements and exhibits are to be
sent up for appeal.” Singh later asked the court to fix an “omission” by stamping as
“certif[ied]” his proposed settled statement. The trial court said no, noting Singh cited an
inapposite rule of court (Rule 8.155(b)(1)), which authorizes the trial court clerk to
certify and transmit the trial court record to the court of appeal, whereas Singh was not


                                              8
asking for clerical action but was requesting judicial action -- a “new” court order settling
his proposed statement. We directed the trial court to prepare a single settled statement
or indicate inability to do so. The trial court prepared its own settled statement (which
differs from Singh’s proposed settled statement). (Marks v. Superior Court (2002)
27 Cal. 4th 176, 195 [trial court has full and complete power to make final determination
of the content of the settled statement absent a showing that the court acted in an arbitrary
fashion].)
       What Singh’s appellate brief does is claim (falsely) that Myers did not file an
opposing settled statement. And, despite being corrected by the judge, Singh on appeal
repeats his erroneous interpretation that the judge intended to certify Singh’s settled
statement(s) as the official record. Singh suggests the trial court’s reference to sending
“both statements” meant statements Singh prepared “for the two hearing dates” (which
Singh submitted in a single document captioned “PROPOSED SETTLED
STATEMENTS.” However, Singh himself referred to his narrative of the two hearing
dates as his “settled statement” (singular). Moreover, Singh knows the trial court did not
mean “both statements” to be Singh’s proposed statement of the two hearings, because
the court rejected that interpretation by its subsequent denial of Singh’s request to supply
the “omitted” certification stamp.
       Singh blames the trial court for depriving him of an adequate record for appellate
review by neglecting to “certify” Singh’s statement. On appeal, Singh cites inapposite
treatise excerpts about augmenting the record on appeal to include trial court documents
inadvertently omitted from the papers transmitted to the Court of Appeal, even though the
trial court already explained to him that that clerical rule does not apply here where Singh
was asking for judicial action.
       Singh neither cites to appropriate pages of the record nor offers supportive legal
authority. For his factual assertions, he cites only to his own proposed settled statement,
which the trial court declined to certify, and which accordingly is meaningless.

                                              9
       Although the trial court neglected to provide a settled statement for the hearing on
the motion for new trial, Singh offers no legal analysis or authority that this would
warrant reversal. Having failed to show error at the “trial,” Singh cannot show
irregularities compelling a new trial.
       Insofar as Singh argues in the alternative that the trial court’s settled statement is
not adequate for review, that leaves us with a judgment roll appeal based on the clerk’s
transcript, which does not help Singh. (Bond, supra, 50 Cal.App.4th at p. 924.)
       Singh forfeits any challenge to the settled statement.

                                               III

                                             Exhibits

       Singh claims the trial court failed to rule on admitting his exhibits into evidence.
However, the exhibit list in the clerk’s transcript shows the exhibits were admitted,
except for one, which Singh does not address in his appellate brief. Indeed, Singh fails to
offer legal authority or analysis as to any particular exhibit, indeed fails to cite any
authority whatsoever, and his citations to the record are all to his proposed settled
statement, which the trial court rejected.
       Moreover, Myers’s e-mail and letter of September 15, 2011 -- which are the only
two exhibits referenced in Singh’s appellate brief -- do not come anywhere close to
constituting harassment.

                                               IV

                                    Statement of Decision

       Singh falsely claims the trial court failed to rule on his request for statement of
decision. Yet Singh’s proposed settled statement admits the trial court recalled the
request was untimely. Singh offers no evidence or legal analysis or authority to show the
request was timely. The contention is meritless.



                                               10
                                               V

                                          Attorney Fees

       Attorney fee awards are reviewed for abuse of discretion. (Elster v. Friedman
(1989) 211 Cal. App. 3d 1439, 1444 [§ 527.6 fee award].)
       Singh argues: “The award of attorney fees to a spouse of a party who they don’t
pay is improper. No authority exists for Ms. Myers to pay fees to Mr. Keegan who is her
husband.”
       Singh cites nothing in the record to show that Keegan is Myers’s husband, or that
Keegan was not being paid. Even assuming the assertions are true, the appeal still fails
because on appeal it is Singh who has the burden to provide legal authority warranting
reversal of the trial court’s decision.
       Singh cites no legal authority whatsoever supporting his position. Nor does Singh
address or distinguish case law holding attorney fee awards may be appropriate where an
attorney-litigant was represented by an attorney who was also the litigant’s spouse or
another lawyer from the same law firm. (E.g., Rickley v. Goodfriend (2012)
207 Cal. App. 4th 1528 [where attorney and her spouse, as homeowners, sued to enforce a
nuisance judgment against neighbors, attorney may recover attorney fees if the
nonattorney spouse consulted the spouse-attorney in a professional capacity and their
relationship, in terms of the lawsuit, was for the purposes of obtaining legal advice];
Gilbert v. Master Washer & Stamping Co. (2001) 87 Cal. App. 4th 212, 214 [attorney who
is sued in a matter involving personal interests and is represented by another partner in
his or her law firm may recover (Civ. Code, § 1717) attorney fees for services rendered
by that partner]; see also, Rickley v. Goodfriend, supra, 207 Cal.App.4th at p. 1534
[modern jurisprudence does not require litigant to have actually incurred the fee].)
Whether or not an award is appropriate in a particular case depends on the facts. Singh




                                               11
did not even designate the motion for attorney fees or opposition papers to be included in
the clerk’s transcript. He has failed to provide an adequate record for review.
       Singh has forfeited his challenge to the attorney fee awards.

                                            VI

                                        Sanctions

       Myers asks us to declare Singh a vexatious litigant (Code Civ. Proc., § 391),
and/or impose sanctions against him for a frivolous appeal filed for purposes of delay.
(Code Civ. Proc., § 907; Rule 8.276(a).) She represents that Singh has not paid any of
the attorney fee awards. We decline to declare Singh a vexatious litigant at this time, but
we do conclude sanctions are appropriate.
       “When it appears to the reviewing court that the appeal was frivolous or taken
solely for delay, it may add to the costs on appeal such damages as may be just.” (§ 907;
see also, Rule 8.276 [on motion of party or its own motion, appellate court may impose
sanctions for taking a frivolous appeal or appealing solely to cause delay].) “California
courts have the inherent power to dismiss frivolous appeals. [Citations.]” (In re
Marriage of Gong & Kwong, supra, 163 Cal.App.4th at p. 516.)
       “ ‘[A]n appeal may be found frivolous and sanctions imposed when (1) the appeal
was prosecuted for an improper motive -- to harass the respondent or delay the effect of
an adverse judgment; or (2) the appeal indisputably has no merit, i.e., when any
reasonable attorney would agree that the appeal is totally and completely without merit.’
[Citation.] ‘In determining whether an appeal indisputably has no merit, California cases
have applied both subjective and objective standards. The subjective standard looks to
the motives of the appealing party and his or her attorney, while the objective standard
looks at the merits of the appeal from a reasonable person’s perspective. [Citation.]
Whether the party or attorney acted in an honest belief there were grounds for appeal
makes no difference if any reasonable person would agree the grounds for appeal were


                                            12
totally and completely devoid of merit. [Citation.]’ [Citation.]” (Singh v. Lipworth,
supra, 227 Cal.App.4th at p. 826, citing inter alia, In re Marriage of Flaherty (1982)
31 Cal. 3d 637, 650.)
       “ ‘The objective and subjective standards “are often used together, with one
providing evidence of the other. Thus, the total lack of merit of an appeal is viewed as
evidence that appellant must have intended it only for delay.” [Citation.] An
unsuccessful appeal, however, “ ‘should not be penalized as frivolous if it presents a
unique issue which is not indisputably without merit, or involves facts which are not
amendable to easy analysis in terms of existing law, or makes a reasoned argument for
the extension, modification, or reversal of existing law.’ ” [Citation.]’ [Citation.]”
(Singh v. Lipworth, supra, 227 Cal.App.4th at p. 826.)
       Here, as is apparent from our discussion of Singh’s forfeiture of all his
contentions, the only rational conclusion is that Singh knew he had no basis for appeal
but filed it anyway in order to delay having to pay the attorney fee award. This
conclusion is reinforced by Singh’s requesting extensions of time to file a reply brief that
he never filed.
       As another example of the paucity of Singh’s appellate showing, he quotes a
dissenting opinion from Ralphs Grocery Co. v. United Food & Commercial Workers
Union Local 8 (2012) 55 Cal. 4th 1083, that “Only on a concrete record following a trial
court decision free of legal error should we attempt to decide the remaining questions.”
(Id. at p. 1122, conc. & dis. opn. of Chin, J.) He argues it applies here because “Where
there is no record free of legal error upon which a motion for attorney fees could be
granted, those orders must be vacated. Then there will be clear, concrete record is made
[sic]. This appellate court should remand to the trial court, with directions to allow
[Singh] to drop the matter since [Myers] is no longer harassing [him]. It will be 2 years
since the incidents of September 2011 with no further harassment. [Singh] has no ground
to litigate the case in trial court again.”

                                              13
       This is a frivolous argument, because a dissenting opinion has no precedential
value (Fischer v. Time Warner Cable Inc. (2015) 234 Cal. App. 4th 784, 797), and the
cited dissent is not even on point. Justice Chin was disagreeing with the majority’s
deciding difficult statutory and constitutional questions “in a vacuum” instead of letting
them be developed in the trial court on remand after reversing for trial court error in
believing the entrance to a store was a public forum.
       While this appeal was pending, the California State Bar suspended Singh from
practice from December 17, 2012, to January 16, 2013, for an unrelated matter
(, as of May 10, 2016), during
which time he filed two motions in this court for this appeal, referring to himself as
“Esq.” and “Attorney.”
       We conclude this is a frivolous appeal filed solely for purposes of delay,
warranting imposition of sanctions against Singh.
       “Factors relevant to determining the amount of sanctions to be awarded a party
responding to a frivolous appeal include ‘the amount of respondent’s attorney fees on
appeal; the amount of the judgment against appellant; the degree of objective
frivolousness and delay; and the need for discouragement of like conduct in the future.
[Citation.]’ (Pierotti v. Torian (2000) 81 Cal. App. 4th 17, 33-34.)” (In re Marriage of
Gong & Kwong, supra, 163 Cal.App.4th at p. 519.)
       “Courts, with increasing frequency, have imposed additional sanctions, payable to
the clerk of the court, to compensate the state for the cost to the taxpayers of processing a
frivolous appeal. [Citation.] The cost of processing an appeal that results in an opinion
has been estimated to be approximately $8,500. [Citation.] However, where the legal
issues involved in the appeal ‘are not at all complex,’ courts have found $6,000 to be an
appropriate sanction. [Citations.]” (Singh v. Lipworth, supra, 227 Cal.App.4th at p. 830
[ordering $7,500 payable to appellate court clerk as sanctions for frivolous appeal].)



                                             14
       “Such an abuse of the legal system for no other purpose than to avoid paying a
legitimate claim simply can no longer be tolerated. It is not fair to the opposing litigant
who is victimized by such tactics and it is not fair to the greatly overworked judicial
system itself and those citizens with legitimate disputes waiting patiently to use it. In
those cases where such abuse is present, an award of substantial sanctions is proper.”
(Nat’l Secretarial Ser. v. Froehlich (1989) 210 Cal. App. 3d 510, 526.)
       “A number of Court of Appeal decisions have adopted figures of $5,900 to $6,000
as a conservative estimate of the costs of processing an average appeal, basing those
figures on a calculation made in 1992. [Citations.]” (In re Marriage of Gong & Kwong,
supra, 163 Cal.App.4th at p. 520.) Although we are dismissing this appeal, the nature of
the case and of Singh’s arguments have caused us to effectively issue an opinion.
However, the legal issues are not complex.
       Myers asks that we “sanction Mr. Singh in the total sum of additional attorney[]
fees she has incurred as a result of addressing his appeal (or, in the alternative, to remand
to the trial court to consider an additional award of attorney[] fees[)] . . . .” Myers has not
given us an amount, and so we remand for the trial court to determine the amount.
       We also order Singh to pay sanctions in the amount of $7,500 to the clerk of this
court to defray the costs of processing this appeal.

                                        DISPOSITION

       The appeal is dismissed. The matter is remanded to the trial court to calculate and
award to Myers reasonable attorney fees incurred in responding to the appeal and in
seeking sanctions.
       As sanctions for bringing this frivolous appeal, Singh shall pay $7,500 to the clerk
of this court. The clerk of the court is directed to deposit the sums paid to her into the
general fund. All sanctions shall be paid no later than15 days after the remittitur is filed.




                                              15
       Singh and the clerk of this court are each ordered to forward a copy of this opinion
to the State Bar upon return of the remittitur. (Bus. & Prof. Code, §§ 6086.7, subd. (a),
6068, subd. (o)(3); Pierotti v. Torian, supra, 81 Cal.App.4th at pp. 33-34.)
       Myers is awarded her costs on appeal. (Rule 8.278.)



                                                       HULL                    , Acting P. J.



We concur:



      MURRAY                , J.



      HOCH                  , J.




                                            16